Case: 16-15305   Date Filed: 06/23/2017   Page: 1 of 8


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                       Nos. 16-15305 & 16-15874
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 1:15-cv-00280-MW-GRJ

ANGELA V. WOODHULL,

                                                           Plaintiff-Appellant,

                                  versus

SHIRLEY MASCARELLA,
Individually and as Personal Representative for the
Estate of Louise A. Falvo,
TOBY S. MONACO,
Individually and in his capacity as Florida State Eighth
Judicial District Judge,
RICHARD C. SCOTT,
Governor State of Florida,
STATE OF FLORIDA, EIGHTH JUDICIAL CIRCUIT COURT, et al.,

                                                        Defendants-Appellees.

                      ________________________

               Appeals from the United States District Court
                   for the Northern District of Florida
                      ________________________

                             (June 23, 2017)
              Case: 16-15305      Date Filed: 06/23/2017   Page: 2 of 8


Before MARCUS, WILLIAM PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Angela Woodhull appeals pro se the sua sponte dismissal of her complaint

and the sanctions levied against her for filing her complaint in bad faith. Woodhull

complained about the violation of her constitutional rights in connection with the

probate of her mother’s will and sought to enjoin the distribution of the estate to

Shirley Mascarella. The district court dismissed Woodhull’s complaint for lack of

subject matter jurisdiction based on the Rooker-Feldman doctrine, denied her

motion to sanction Mascarella, and awarded Mascarella more than $7,000 in costs

and attorney’s fees. We affirm.

                                  I. BACKGROUND

      Woodhull’s mother, Louise Falvo, executed several wills during her lifetime

that left her estate interchangeably to her niece, Mascarella, and then to Woodhull.

After Falvo’s death, it took several years for a Florida court to probate her estate.

In December 2012, the court identified Mascarella as the legitimate beneficiary of

Falvo’s estate. In August 2013, the court divided Falvo’s property and determined

that, of her two bank accounts, one account was an asset of her estate and the other

account passed directly to Woodhull. In March 2015, the court ruled that Woodhull

recovered nothing from the bank account because some of the funds had been

withdrawn and converted for use of the estate and the remainder of the funds had


                                           2
                Case: 16-15305   Date Filed: 06/23/2017   Page: 3 of 8


been expended on attorney’s fees that Woodhull incurred contesting Falvo’s

guardianship.

      Woodhull appealed the judgments and argued, without success, that she had

been denied due process. A Florida appellate court consolidated Woodhull’s

appeals of the December 2012 and August 2013 judgments and affirmed them

summarily. Woodhull v. Mascarella, 151 So. 3d 1240 (Fla. Dist. Ct. App. 2014)

(unpublished opinion) (per curiam). The appellate court also affirmed summarily

the March 2015 judgment. Woodhull v. Mascarella, 179 So. 3d 323 (Fla. Dist. Ct.

App. 2015) (unpublished opinion) (per curiam).

      Woodhull’s efforts to impugn the probate proceedings in federal court also

proved unsuccessful. The U.S. District Court for the Middle District of Florida

dismissed with prejudice Woodhull’s complaint that alleged Falvo’s former

guardian, Mascarella, and several judges, attorneys, law firms, and banks had

unlawfully seized Woodhull’s property in violation of the Fourth Amendment. We

vacated that order and remanded the action for the district court to dismiss

Woodhull’s complaint for lack of subject matter jurisdiction under Rooker v.

Fidelity Trust Co., 263 U.S. 413, 415–16 (1923), and D.C. Court of Appeals v.

Feldman, 460 U.S. 462, 476–82 (1983). Woodhull v. Fierla, 554 F. App’x 785

(11th Cir. 2013). Later, Woodhull filed in the Western District of Missouri a

complaint seeking to enjoin Mascarella and the estate from distributing its assets


                                          3
              Case: 16-15305      Date Filed: 06/23/2017   Page: 4 of 8


on the grounds that the assets of her mother’s estate had been taken from her

without due process. The court denied Woodhull’s request for an injunction and, in

its order, expressed “serious doubts” that it had jurisdiction under the Rooker-

Feldman doctrine to entertain Woodhull’s complaint. The court eventually

transferred Woodhull’s action to the Northern District of Florida.

      In December 2015, Woodhull filed a complaint against Falvo’s estate,

Mascarella, the State of Florida, its governor, and its courts, which is the subject of

this appeal. The district court consolidated Woodhull’s action with the similar

action transferred from Missouri. Woodhull complained that the distribution of

Falvo’s estate constituted an unlawful taking under the Fifth Amendment and

violated her right to due process under the Fifth and Fourteenth Amendments. See

U.S. Const. Amends. V, XIV. Woodhull also complained that the Florida statutes

governing guardianships and the probate of estates violated the Due Process Clause

of the Fourteenth Amendment and the Takings Clause, id.; that the practice of

affirming judgments per curiam violated the Equal Protection Clause of the

Fourteenth Amendment and the Due Process Clause, id.; and that the Rooker-

Feldman doctrine and the abstention doctrine of Younger v. Harris, 401 U.S. 37

(1971), violated the separation of powers, the Equal Protection Clause, and the Due

Process Clause, see id. Art. I, II, III & Amend. XIV.




                                           4
              Case: 16-15305      Date Filed: 06/23/2017   Page: 5 of 8


      Mascarella and Woodhull moved for sanctions. See 28 U.S.C. § 1927; Fed.

R. Civ. P. 11; N.D. Fla. Rule 7. Mascarella argued that Woodhull’s complaint was

frivolous and repetitious of her other lawsuits and requested that the district court

sanction Woodhull by dismissing her complaint, enjoining her from filing future

pleadings without prior permission, and reimbursing Mascarella for her costs and

attorney’s fees. Woodhull argued that Mascarella’s motion was an impermissible

substitute for an answer or a motion to dismiss.

      The district court adopted the recommendations of a magistrate judge to

dismiss Woodhull’s complaint for lack of jurisdiction, to sanction her, and to deny

her motion for sanctions. The district court ruled that Woodhull had filed her

complaint in bad faith and sanctioned her for the $7,472 in expenses Mascarella

had incurred presenting her defense.

                          II. STANDARDS OF REVIEW

      Three standards of review govern this appeal. We review de novo the

dismissal of a complaint for lack of jurisdiction and review related findings of fact

for clear error. Carmichael v. Kellogg, Brown & Root Servs., Inc., 572 F.3d 1271,

1279 (11th Cir. 2009). “On review for clear error, the district court’s determination

must be affirmed so long as it is plausible in light of the record viewed in its

entirety.” Id. at 1280 (internal quotation marks and citation omitted). We review

the imposition of sanctions for abuse of discretion. Amlong & Amlong, P.A. v.


                                           5
               Case: 16-15305     Date Filed: 06/23/2017     Page: 6 of 8


Denny’s, Inc., 500 F.3d 1230, 1237 (11th Cir. 2007). A district court abuses its

discretion by imposing sanctions only if the ruling is contrary to the law or

involves a clearly erroneous finding of fact. Id. at 1238.

                                  III. DISCUSSION

      The district court lacked jurisdiction to adjudicate Woodhull’s complaint.

Under the Rooker–Feldman doctrine, a district court lacks subject matter

jurisdiction to review the final judgment of a state court. See Rooker, 263 U.S. at

415–16; Feldman, 460 U.S. at 476–82. The judgments about Falvo’s estate became

final, under Florida law, when affirmed in an opinion issued per curiam by the

Florida District Court of Appeals. See Jenkins v. State, 385 So. 2d 1356, 1359 (Fla.

1980). And because “the Supreme Court of Florida lack[ed] jurisdiction to review

[the] per curiam decision[],” id., the judgments also were final for purposes of

determining jurisdiction under the Rooker-Feldman doctrine because “the highest

state court in which review [was] available [had] affirmed . . . and nothing [was]

left to be resolved” pertaining to “all the federal questions in the litigation.” See

Nicholson v. Shafe, 558 F.3d 1266, 1275 (11th Cir. 2009) (internal quotation marks

and citation omitted).

      The Rooker-Feldman doctrine applies to “federal claims . . . [that are]

inextricably intertwined with the state court’s judgment.” Casale v. Tillman, 558

F.3d 1258, 1260 (11th Cir. 2009). Woodhull’s claims are “inextricably


                                           6
               Case: 16-15305     Date Filed: 06/23/2017    Page: 7 of 8


intertwined” because success “would effectively nullify the state-court judgment”

or reveal “that the state court wrongly decided the issues” in the probate

proceedings. See id. And Woodhull could have, but failed to, challenge in the state

courts the constitutionality of the Florida statutes cited in her complaint.

      The district court did not abuse its discretion when it sanctioned Woodhull

under Federal of Civil Procedure 11 for filing a frivolous complaint. Sanctions are

appropriate under Rule 11 when a party “insist[s] upon a position after it is no

longer tenable.” Peer v. Lewis, 606 F.3d 1306, 1311 (11th Cir. 2010) (quoting Rule

11 advisory committee note (1993)). Woodhull persisted in filing a complaint that

she knew that the district court lacked jurisdiction under the Rooker-Feldman

doctrine to entertain.

      “A sanction . . . must be limited to what suffices to deter repetition of the

conduct or comparable conduct by others similarly situated,” Fed. R. Civ. P. 11(c),

and the district court reasonably determined that taxing Woodhull for the expenses

Mascarella incurred was sufficient to deter future abusive litigation by Woodhull.

Woodhull does not dispute that Mascarella incurred $7,472 in costs and attorney’s

fees defending against the frivolous complaint.

      The district court also did not abuse its discretion when it denied Woodhull’s

motion to sanction Mascarella and her attorney. The district court reasonably

determined that Mascarella complied with Rule 11 by “fil[ing] [her motion]


                                           7
              Case: 16-15305     Date Filed: 06/23/2017    Page: 8 of 8


promptly after the challenged conduct occur[red]” to prevent incurring unnecessary

and excessive expenses. See Fed. R. Civ. P. 11 advisory committee note (1993)

(“The award should not provide compensation for services that could have been

avoided by . . . an earlier challenge to the groundless claims or defenses.”).

Woodhull fails to identify how the rulings of the district court were contrary to the

law or involved a clearly erroneous finding of fact. See Amlong, 500 F.3d at 1238.

                                IV. CONCLUSION

      We AFFIRM the dismissal of Woodhull’s complaint for lack of subject

matter jurisdiction and the sanction levied against her.




                                          8